DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 04/22/2021.
Claims 1-15 have been canceled.
Claims 16-29 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2021 and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Steudel (EP 1159635 B1), hereinafter Steudel, in view of Johnston (US 10545246 B1), hereinafter Johnston.

Regarding claim 16, Steudel, as shown below, discloses a radar system for detecting a target in an operating area, the radar system comprising the following limitations:
a main antenna arrangement for transmitting and/or receiving electromagnetic waves (See at least Fig. 1, Elements 12, 14, 40, [0040] “The receiver 14 includes a receive antenna array 40 having a plurality N main beam subarrays 1 and associated electronics”), the main antenna arrangement comprising at least one main antenna element and at least one main electronics module for transmitting and/or receiving signals to/from the at least one main antenna element, wherein the main antenna arrangement is configured to emit a radiation pattern comprising a main lobe and a side lobe area (See at least Fig. 2, Elements 42-43, [0045] “Referring also to Figure 2, the sum beam pattern 42 is shown in relation to the blanker beam pattern 43. The sum beam pattern includes a center beam 42a and a plurality of sidelobes 42b”), wherein said main antenna arrangement is adapted to sweep over the target with the main lobe (See at least [0001] “said main beam pattern are representative of a valid target”); 
an auxiliary antenna arrangement (See at least Element 124) for transmitting and/or receiving electromagnetic waves, the auxiliary antenna arrangement comprising at least one auxiliary antenna element and at least one auxiliary electronics module for transmitting and/or receiving signals to/from the at least one auxiliary antenna element (See at least Fig. 1, 3, Elements 16, 76, 124, [0051] “The auxiliary elements 124 are provided by n omnidirectional antenna elements, each of which is coupled to the sidelobe canceler 16. More particularly, each auxiliary element is coupled to a respective MTI circuit 76 of the sidelobe canceler 16”); and 
a controller connected to the main antenna arrangement and to the auxiliary antenna arrangement, the controller being configured to: transmit a first radar waveform from said at least one main antenna element (See at least Fig. 1, 3, Element 22, [0038] “The transmitter 12 includes a main channel 20 having a radar waveform generator 22 which generates radar signals in predetermined frequency slots or bands over an operating band, such as the X band, for coupling to a radar signal transmitter 24”); and 
transmit a second radar waveform from the at least one auxiliary antenna element, and wherein the first radar waveform and the second radar waveform have a normalized cross-correlation factor below 1.0 (See at least Fig 1, 3, Element 30, [0039] “The spoofer 18 includes a spoofer waveform generator 30 for generating spoofer signals capable of diverting or otherwise confusing smart sidelobe jammers from the actual radar signals transmitted by antenna 26” A person having ordinary skill in the art would understand that the spoofer waveform must be orthogonal to the main waveform in order to not jam or interfere with the main lobe.), 
wherein the controller is further configured to: transmit a third radar waveform from the at least one main antenna element during every M:th sweep over the target, M being a positive integer >= 2 (See at least [0042] “Each of the beam patterns or signals is coupled to a respective moving target indicator (MTI) circuit 76 for processing” Applicant failed to make a distinction between first and third waveform, therefore the broadest reasonable interpretation is that they may be the same waveform. The system disclosed by Steudel, as evident by an MTI circuit, discloses a looped process where the first and/or third waveform is repeated.); and 
transmit the first radar waveform from the at least one main antenna element during the remaining sweeps over the target (See at least [0042] “Each of the beam patterns or signals is coupled to a respective moving target indicator (MTI) circuit 76 for processing” Applicant failed to make a distinction between first and third waveform, therefore the broadest reasonable interpretation is that they may be the same waveform. The system disclosed by Steudel, as evident by an MTI circuit, discloses a looped process where the first and/or third waveform is repeated.); 

Steudel does not explicitly disclose wherein the second radar waveform and the third radar waveform have a normalized cross-correlation factor above 0.5. However, Johnston, in the same or in a similar field of endeavor, discloses:
wherein the second radar waveform and the third radar waveform have a normalized cross-correlation factor above 0.5 (See at least Cols. 21-22 Lines 64-10 “SV signatures which have a relatively high amount of correlation can be considered to be spoofed” A person having ordinary skill in the art would recognize that correlations above 0.5 may be normally classified as moderate, good, or high.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the spoofer antenna system disclosed by Steudel with the correlation system disclosed by Johnston. One would have been motivated to do so in order to provide effective countermeasures (See at least Col. 3 Lines 17-21 “One embodiment of the invention can advantageously provide one or more countermeasures against spoofers.”).

Regarding claim 17, the combination of Steudel and Johnston, as shown in the rejection above, discloses all of the limitations of claim 16. Steudel further discloses the first radar waveform has a first carrier wave and the second radar waveform has a second carrier wave, said first carrier wave being different from the second carrier wave (See at least [0039] “As one example, the spoofer signal has the same envelope as the radar signal 25 but different phase modulation over the entire operating band in the frequency slots or bands assigned to the radar signals 25, with an amplitude greater than the amplitude of the radar signal, at least in the sidelobes.”).

Regarding claim 18, the combination of Steudel and Johnston, as shown in the rejection above, discloses all of the limitations of claim 16. Steudel further discloses the first radar waveform and the second radar waveform have different intrapulse modulations (See at least [0039] “As one example, the spoofer signal has the same envelope as the radar signal 25 but different phase modulation over the entire operating band in the frequency slots or bands assigned to the radar signals 25, with an amplitude greater than the amplitude of the radar signal, at least in the sidelobes.”).

Regarding claim 19, the combination of Steudel and Johnston, as shown in the rejection above, discloses all of the limitations of claim 16. Steudel further discloses M =2 (See at least [0042] “Each of the beam patterns or signals is coupled to a respective moving target indicator (MTI) circuit 76 for processing” Applicant failed to make a distinction between first and third waveform, therefore the broadest reasonable interpretation is that they may be the same waveform. The system disclosed by Steudel, as evident by an MTI circuit, discloses a looped process where the first and/or third waveform is repeated.).

Regarding claims 25 and 29, applicant recites limitations of the same or substantially the same scope as claim 16.  Accordingly, claims 25 and 29 are rejected in the same or substantially the same manner as claim 16, shown above.

Regarding claim 26-27, applicant recites limitations of the same or substantially the same scope as claims 17-18.  Accordingly, claims 26-27 is rejected in the same or substantially the same manner as claim 17-18, shown above.

Regarding claim 28, the combination of Steudel and Johnston, as shown in the rejection above, discloses all of the limitations of claim 25. The combination of Steudel and Johnston does not disclose a non-transitory computer-readable storage medium storing one or more instructions configured to be executed by one or more processors of a radar control system, the one or more instructions comprising instructions. However, Johnston further discloses a non-transitory computer-readable storage medium storing one or more instructions configured to be executed by one or more processors of a radar control system, the one or more instructions comprising instructions (See at least Col. 20 Lines 22-42 “Other functions for navigation solutions, beam steering control, can be effectively implemented by executing program instructions for software/firmware stored in a non-transitory computer-readable medium.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the spoofer antenna system disclosed by Steudel with the non-transitory system disclosed by Johnston. One would have been motivated to do so in order to provide effective countermeasures (See at least Col. 3 Lines 17-21 “One embodiment of the invention can advantageously provide one or more countermeasures against spoofers.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Steudel, in view of Johnston, in further view of Dybdal (US 20110260920 A1), hereinafter Dybdal.

Regarding claim 22, he combination of Steudel and Johnston, as shown above, discloses all the limitations of claim 16. Steudel further discloses the main electronics module comprises a matched filter for filtering the received signals from the main antenna element (See at least [0044] “Further signal processing in each channel is provided by a pulse compression circuit 82, a Doppler matched filter 84, and a threshold detection circuit 90, as is conventional. Note that the blanker and sum beam channels have identical matched filters”). The combination of Steudel and Johnston does not explicitly disclose the matched filter is arranged to attenuate a returning second radar waveform which has been transmitted from the auxiliary antenna element by at least 20 dB. However, Dybdal, in the same or in a similar field of endeavor, discloses the matched filter is arranged to attenuate a returning second radar waveform which has been transmitted from the auxiliary antenna element by at least 20 dB (See at least [0042] “To achieve satisfactory reduction of error value .epsilon. over the bandwidth of interfering signal S2 and auxiliary signal S4, in some embodiments processor 36 may include, or be in operable communication with, an adaptive transversal filter.” [0054] “Some numerical examples may illustrate such transmission characteristics. For example, if target antenna 12 has system specifications requiring the peak-to-peak perturbation of main signal S1 generated by main antenna 11 to be less than 0.1 dB, then the amount of auxiliary signal S4 generated by auxiliary antennas 17, 17' that is received by target antenna 12 must be about 44 dB lower than signal S1”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the spoofer antenna system disclosed by Steudel with the correlation system disclosed by Johnston with the matched filter system disclosed by Dybdal. One would have been motivated to do so in order to satisfactorily reduce error values (See at least [0042] “To achieve satisfactory reduction of error value .epsilon. over the bandwidth of interfering signal S2 and auxiliary signal S4, in some embodiments processor 36 may include, or be in operable communication with, an adaptive transversal filter.”).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Steudel, in view of Johnston, in further view of Scholz (CA 2135551 C), hereinafter Scholz.

Regarding claim 23, the combination of Steudel and Johnston, as shown above, discloses all the limitations of claim 16. The combination of Steudel and Johnston does not explicitly disclose the auxiliary antenna arrangement is arranged such that an effective radiated power, ERP, of the auxiliary antenna arrangement is higher than an ERP of the main antenna arrangement in the side lobe area of the main antenna arrangement. However, Scholz, in the same or in a similar field of endeavor, discloses the auxiliary antenna arrangement is arranged such that an effective radiated power, ERP, of the auxiliary antenna arrangement is higher than an ERP of the main antenna arrangement in the side lobe area of the main antenna arrangement (See at least Page 8 Lines 1-18 “This then requires N auxiliary antennas and N auxiliary transmitters, but the gain of these auxiliary antennas may be considerably higher than the gain of an omnidirectional antenna, thus causing an increase of the effective radiated power of the divergent pulses.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the spoofer antenna system disclosed by Steudel with the correlation system disclosed by Johnston with the power and gain system disclosed by Scholz. One would have been motivated to do so in order to provide an effective measure against intelligent jammers (See at least Page 2 Lines 15-19 “This measure proves to be most effective against the more intelligent repeater jammers, particularly, if these receive the transmitter pulses emitted via the auxiliary stronger than radar transmitter pulses emitted by the main antenna.”).

Regarding claim 24, he combination of Steudel and Johnston, as shown above, discloses all the limitations of claim 16. The combination of Steudel and Johnston does not explicitly disclose the auxiliary antenna arrangement is arranged such that a gain of the auxiliary antenna arrangement is higher than a gain of the main antenna arrangement in the side lobe area of the main antenna arrangement. However, Scholz, in the same or in a similar field of endeavor, discloses the auxiliary antenna arrangement is arranged such that a gain of the auxiliary antenna arrangement is higher than a gain of the main antenna arrangement in the side lobe area of the main antenna arrangement (See at least Page 4 Lines 1-18 “In general, an auxiliary antenna can be dimensioned such that at the horizon, where the jammers are mostly situated, the transmitter pulses received are stronger by 10-20 db than the trader transmitter pulses received via the main antenna sidelobes”, Page 8 Lines 1-18 “This then requires N auxiliary antennas and N auxiliary transmitters, but the gain of these auxiliary antennas may be considerably higher than the gain of an omnidirectional antenna, thus causing an increase of the effective radiated power of the divergent pulses.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the spoofer antenna system disclosed by Steudel with the correlation system disclosed by Johnston with the power and gain system disclosed by Scholz. One would have been motivated to do so in order to provide an effective measure against intelligent jammers (See at least Page 2 Lines 15-19 “This measure proves to be most effective against the more intelligent repeater jammers, particularly, if these receive the transmitter pulses emitted via the auxiliary stronger than radar transmitter pulses emitted by the main antenna.”).

Allowable Subject Matter
Claims 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Steudel (EP 1159635 B1) discloses a radar system for missile tracking, has comparator to evaluate signal levels of processed received sum of main beams for recognizing radar signals received from target. Johnston (US 10545246 B1) discloses a global navigation satellite system spoofer identification technique based on carrier to noise ratio signatures. Dybdal (US 20110260920 A1) discloses a systems and methods for protecting a receiving antenna from interference by a transmitting antenna. Scholz (CA 2135551 C) discloses a radar apparatus provided with eccm facilities. However, none of the prior arts of record alone or in combination teach or disclose claims 20 or 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dybdal (US 5440308 A) discloses an apparatus and method for employing adaptive interference cancellation over a wide bandwidth
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648